—Appeal from an order of the Supreme Court, Erie County (Timothy J. Drury, J.), entered February 26, 2010 in a personal injury action. The order denied the motion of defendant to compel disclosure and granted the cross motion of plaintiff for a protective order.
It is hereby ordered that the order so appealed from is unanimously modified on the law by denying the cross motion and as modified the order is affirmed without costs.
Same memorandum as in McCann v Harleysville Ins. Co. of N.Y. (78 AD3d 1524 [2010] [decided herewith]). Present— Martoche, J.P., Lindley, Sconiers, Pine and Gorski, JJ.